Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Status of the Claims
Claims 1-18, 20-23, 25 and 26 are pending in the Response dated 11/25/2020, and are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments/arguments/ a Rule 1.132 filed 11/25/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.  In particular the 112(a) and 112(b) rejections have been withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation of “about 2 microns to at least 250 microns”, and this claim also recites “may be about 2 microns, about 10 microns … or at least about 250 microns” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is requested. 
to at least about 250 microns”. The highest range of “at least 250 microns” is not clear. Does the recited range embrace any range covering about 2 microns or higher? The metes and bounds cannot be determined.   Appropriate correction is requested. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 13-16, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letendre et al. (US2013/0281523A1, hereinafter “Letendre”) as evidenced by Gumaste et al., “Development of Solid SEDDS, IV: Effect of Adsorbed Lipid and Surfactant on Tableting Properties and Surface Structures of Different Silicates”, Pharm Res (2013) 30: 3170-3185.

Applicant claims including the below claim 1 filed 11/25/2020:

    PNG
    media_image1.png
    216
    1292
    media_image1.png
    Greyscale
 
For examination purpose, MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Prior Art
Letendre teaches low dose cannabinoid medicaments (title), and in one embodiment (Table 7 – [0182]), this prior art capsule medication. 

    PNG
    media_image2.png
    484
    763
    media_image2.png
    Greyscale

Specifically, there is medicament comprising 1. dronabinol being cannabinoid,  that I,s delta-9-tetrahydrocannabino (D9-THC); 2. sodium lauryl sulfate surfactant which would facilitate desorption of the cannabinoid from the mesoporous silica; 3. Neusilin US 2 mesoporous silica; and 4. Avicel PH101 (microcrystalline cellulose) being diluent and/or excipient. As evidenced by Gumaste et al., Neusilin US2 is mesoporous silica having large particles (see, e.g., 3175 (right column), 3181 (left which is identical to the instant range of about 2-about 50nm, and particle size of 60-120 microns (page 3172 – Table) which is within the instant range of about 2 microns to about at least 250 microns. Further, in the above Table 7, the ratio of 1.16% of surfactant sodium lauryl sulfate to 1.16% of D9-THC (1:1) are within the instant range of about 0.001 to about 0.2, and the ratio of 11.63% of Avicel PH101 to 1.16% of D9-THC (about 10:1) is within the instant range of about 0.02 to about 50, and the ratio of 1.16% surfactant sodium lauryl sulfate and 9.30% of Neusilin US 2 silica (about 0.12) is within the instant range of 0.02 to 0.2.  The said medicament is provided in a plurality of solid pellets or microspheres ([0182]) which reads on the instant powder.  
Thus, instant claims 1-5, 8, 9, 13-16, 18 and 20-22 are anticipated by Letendre. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18, 20-23, 25 and 26 are rejected under 35 USC 103 as being obvious over Letendre et al., (US2013/0281523A1) as applied to claims 1-5, 8, 9, 13-16, 18 and 20-22, as evidenced by Gumaste et al., “Development of Solid SEDDS, IV: Effect of Adsorbed Lipid and Surfactant on Tableting Properties and Surface Structures of Different Silicates”, Pharm Res (2013) 30: 3170-3185; and as evidenced by Lefler et al., (US2018/0263913A1).

Applicant claims including the below claim 1 filed 11/25/2020:

    PNG
    media_image1.png
    216
    1292
    media_image1.png
    Greyscale

For examination purpose, MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Letendre as evidenced by Gumaste was discussed with respect to claims 1-5, 8, 9, 13-16, 18 and 20-22. 
Letendre further teaches oil including cottonseed oil, sesame oil, coconut oil, or peanut oil (claim 4 of prior art) (instant claim 10); this prior art further teaches a method for making the composition and for treating cannabinoid-sensitive disorders (abstract); the method for making the composition comprises dronabinol dissolved in ethanol is mixed with disperse sodium lauryl sulfate, and Neusilin … remove ethanol … add Avicel PH101… and please note that dronabinol turns to a flowable liquid when heated at higher temperature (e.g., [0053] and [0182])(instant claim 23, in part); and the medicament is useful to treat pain, glaucoma,  nausea, stress disorder, cachexia, irritable bowel syndrome, spasticity, anxiety, Huntington’s disease, Parkinson’s disease, multiple sclerosis, anorexia, sleep disorder such as sleep apnea, cancer, HIV/AIDS, neurodegenerative disease, Tourette’s syndrome, amyotrophic lateral sclerosis, dystonia, depression, etc.  (e.g., [0017], [0145], [0148], [0154], [0156], instant claim 25). Letendre as evidenced by Gumaste teaches surface area of 300m2/g which is within the instant range of about 700 to about 1000 (instant claim 26). 
Although Letendre as evidenced by Gumaste does not expressly teach the ratios of surfactant to cannabinoid of instant claim 6 and of surfactant to silica of instant claim 17, they would be optimized or adjusted depending on the instant purpose, relationship with other ingredients, formulation type, etc., devoid of criticality for the instant ranges (instant claims 6 and 17). 
Although Letendre teaches cannabis sativa ([0053]), it does not expressly teach terpene or terpenoid. However, as evidenced by Lefler, cannabinoid such as Cannabis sativa has terpenoid ingredients that exhibits anti-inflammatory properties ([0107]), and therefore, further addition of well-known terpenoid or terpene would enhance the therapeutic properties of the Letendre formulation, in the absence of evidence to the contrary (instant claim 7). 
Although Letendre as evidenced by Gumaste does not expressly teach the mesoporous silica is ordered or disordered mesoporous silica of instant claim 11 and average pore volume of instant claim 12, it would be implicit because the product is not separable from its properties (instant claim 11) and here Gumaste evidences the same particle size and mesoporous particles of Neusilin US2 and therefore, ordered or disordered form and/or pore volume would be implicit in the absence of evidence to the contrary. In this regard, see case law stating that MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” (instant claims 11-12).  
In light of the foregoing, the instant claims 1-18, 20-23, 25 and 26 are obvious over the said applied art with evidentiary documents. 

Claims 1-18, 20-23, 25 and 26 are rejected under 35 USC 103 as being obvious over Domb et al. (2018/0325861A1) in view of in view of Xie J et al.., “Mesoporous Silica Particles as a Multifunctional Delivery System for Pain Relief in Experimental Neuropathy.”, Adv Healthc Mater, 2016, p. 1213-21; Eissens et al. (US2003/0229027A1); and further in view of Brinker et al. (US2018/0344641A1).
Specifically, Claims 1-4, 6-10, 12-18, 20-23 and 25 are rejected by Domb in view of Xie. 
Claims 5 and 22 are rejected by Domb in view of Xie and further in view of Eissens; and 
Claims 11 and 26 are rejected by Domb in view of Xie and further in view of Brinker. 

Applicant claims including the below claim 1 filed 11/25/2020:

    PNG
    media_image1.png
    216
    1292
    media_image1.png
    Greyscale

For examination purpose, MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Domb teaches cannabinoid formulations wherein the formulations consists of a plurality of particle size of less than about 500nm wherein the said nanoparticles comprise at least one surfactant, at least one lipid component, water soluble biocompatible amphiphilic solvent, and cannabinoid ([0082] and claim 55 of prior art) where the cannabinoid includes THC (e.g., Δ9 -THC and Δ8 –THC), CBD, CBN, CBG, CBL, CBV, THCV, CBDV, CBCV, CBGV, CBGM, or isoforms, derivatives, precursors, metabolites thereof, ([0055], [0058]), and THC and CBD were absorbed in porous silica microparticles such as Neusilin US2 to form a free flowing powder ([0231-232]) and the cannabinoid is mixed with surfactant (Example 1). As evidenced by Gumaste, Neusilin US2 is mesoporous silica having large particles (see, e.g., 3175 (right column), 3181 (left column), 3184 (right column)) and 2-50nm pore size (page 3182, left column) which is identical to the instant range of about 2-about 50nm, and particle size of 60-120 microns (page 3172 – Table) which is within the instant range of about 2 microns to about at least 250 microns and surface area of Neusilin US2 is 300m2/g which is within the instant range of about 700 to about 1000m2/g (instant claims 1-3, 13-15, 18, 20 and 26); the surfactant encompasses anionic, cationic, nonionic and zwitterionic compounds ([0088] and [0216])(instant claim 4); the composition further comprises taste masking agents such as peppermint oil or menthol ([0087] and [0113]) which has terpene or terpenoid (instant claim 7); the cannabinoid is used in an amount of 0.2 and 15% ([0121]); the surfactant such as polysorbate 20 (tween) is used in an amount of 14.1% and sorbitan monooleate (span 80) is used in an amount of 14.1% and total amount of surfactant is 28.2% and CBD is used in an amount of 3% ([0209]-[0217]) and thus, the ratio of surfactant to cannabinoid is 9.4:1 (=28.2: 3); 200microliter pre-concentrate containing CBD is diluted with 1800microliter distilled water in which the ratio of diluent water to CBD is 9:1 which reads on the instant ratio of about 1:50 to about 50:1 (instant claims 8-9); the lipid component includes vegetable oil ([0090]-[0093])(instant claim 10); the composition further comprises excipients such as microcrystalline cellulose ([0232]) (instant claims 21-22); the composition is prepared by heating the cannabinoid ([0052]) and mixing it with porous silica so that the cannabinoid adsorbs to the silica ([0231]) (instant claim 23); and the composition is orally administered to human to treat pain, spasticity associated with multiple sclerosis, nausea, cancer, epilepsy, glaucoma, AIDS, degenerative neurological conditions, anorexia, weight loss associated with HIV, irritable bowel syndrome, Tourette syndrome, Huntington’s disease, Parkinson’s disease, dementia, anxiety, schizophrenia, etc. ([0003], [0004], [0006], [0064], [0066]) (instant claim 25).  
Although Domb does not expressly teach the ratio of surfactant to cannabinoid of instant claim 6, it would be obvious to optimize or adjust the ratio from amounts of surfactant and cannabinoid of the applied art depending on the intended purpose, 
However, Domb teaches porous silica but does not expressly amount of mesoporous silica particles of instant claim 16. The deficiencies are cured by Xie. 
Xie teaches nanoparticle based mesoporous silica particles (MSN) carrier system can be useful for the amelioration of chronic neuropathic pain through drug delivery of Δ9-THC (Δ9-tetrahydrocannabinol, a cannabinoid) and ARA290 (an erythropoietin-derived polypeptide), both of which possess analgesic and anti-inflammatory functions (abstract); As drug delivery technology has advanced, MSN become a promising carrier system for drug delivery. With various sizes, shapes, and plasticity of surface modification, MSNs have been demonstrated to be useful in carrying pharmaceutical molecules to the targeted cells and tissues since the development of surfactant-templated synthesis of mesoporous silica particles (page 1213, right column); Xie teaches MSN has pore size distribution having pore size of 3.2nm (page 1214, right column) which is within the pore size of about 2-about 50nm; and MSN has particle size from 50-100nm; and Xie further teaches nanocomplex of Δ9-THC-MSN-ARA290 at 1, 5, 10, 20mg/L3 and control group of THC and MSN are used in an ratio of about 1 or higher (Fig. 4) which overlaps the instant range of about 1:50 to about 1:5 (instant claim 16).  
However, Domb in view of Xie does not expressly teach the ratio of surfactant to mesoporous silica particles of instant claim 17. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further optimize or adjust the ratio of 
However, Domb in view of Xie does not expressly teach excipients of surfactants such as sodium lauryl sulfate, sorbitan monooleate, etc. ([0051]) of instant claim 5; and croscarmellose sodium and magnesium stearate of instant claim 22; and surface of mesoporous silica of instant claim 26. The deficiencies are cured by Eissens. 
Eissens teaches a pharmaceutical composition comprising Δ9-tetrahydrocannabinol, and a glass of a sugar, sugar alcohol, mixture of sugars or mixture of sugar alcohols (abstract); the composition can be provided in the form of powder ([0028]); the composition further comprises additives including surfactants such as sodium lauryl sulfate, sorbitan monooleate, etc. ([0051](instant claim 5), lubricants such as magnesium stearate ([0054]) and other additives such as croscarmellose sodium, microcrystalline cellulose, diluents, etc. ([0062]) (instant claim 22). 
However, Domb in view of Xie does no expressly teach mesoporous silica type of instant claim 11. The deficiencies are cured by Brinker. 
Brinker teaches mesoporous silica nanoparticles are used for drug carrier wherein mesoporous silica nanoparticles have ordered or disordered ([0182], [0250], [0350], etc.) (instant claim 11). This art further teaches the mesoporous silica nanoparticles have a specific surface area of from about 100m2/g to about 1200m2/g. 



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Domb is that Domb does not expressly teach amount of mesoporous silica of instant claim 16; and surfactant function of instant claim 1. The deficiency is cured by Xie. 
2. The difference between the instant application and Domb in view of Xie is that Domb in view of Xie does not expressly teach sodium lauryl sulfate of instant claim 5 and croscarmellose sodium, microcrystalline cellulose of instant claim 22. The deficiency is cured by Eissens. 
3. The difference between the instant application and Domb in view of Xie is that Domb in view of Xie does not expressly teach type of mesoporous silica particles of instant claim 11. The deficiencies are cured by Brinker. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define porous silica of Domb with mesoporous silica of Xie in order to improve drug, cannabinoid delivery for the amelioration of chronic neuropathic pain.  
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the Xie reference ranges of pore size and particle size with the claimed ranges without undue prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although Domb in view of Xie does not expressly teach pore volume, it would be implicit because Xie teaches overlapping pore size and particle size in the absence of evidence to the contrary. Additionally, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the pore volume depending in the intended uses, amounts of drug, etc. 
Although Domb in view of Xie does not expressly teach surfactant function to facilitate desorption of the cannabinoid from the mesoporous silica of instant claim 1, it would be implicit because surfactant itself has a role of desorption and/or absorption, and Domb teaches porous silica and cannabinoid and Xie teaches mesoporous silica, and thus, the combination would implicitly facilitate desorption of the cannabinoid from the mesoporous silica, in the absence of evidence to the contrary. That is, the claimed surfactant function is a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define or select anionic 
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define mesoporous silica with ordered or disordered type and specific surface area of Brinker and select any one of them or mixture form would be a matter of choice or design because either types would have yielded no more than the predictable drug delivery effects.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and the Declaration have been fully considered, but are not persuasive. 
Applicant mainly argues that Domb requires amphiphilic solvent but it would materially change its characteristics because cannabinoid loaded into and onto a porous silica is amorphous that is sensitive to the presence of residual solvent. In other word, Domb’s amphiphilic solvents can adversely affect flow properties, premature drug release, plasticization of amorphous material, lowering physicochemical stability, increasing solvents. Such solvent presence of Domb teaches away the claimed invention using “consisting essentially of”; and the examiner uses impermissible hindsight. 
The examiner responds that Domb teaches nanoparticles in the form of free-flowing powder comprising surfactant, cannabinoid, mesoporous silica, and that is Domb’s nanoparticles are not liquid but powder, and thus, it is not clear how the other components are interfering with the basic features here, and there does not appear to In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Further, it is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
In light of the foregoing, applicant’s arguments are not persuasive.  
 
Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613